DETAILED ACTION
This office action is in response to the communication received on November 8, 2021 concerning application No. 16/406,487 filed on May 8, 2019.
	Claims 1-22 are currently pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Arguments
Applicant's arguments filed 11/08/2021 in regards to the 35 USC 112 rejections have been fully considered. The amendments to the claims have been entered and the amendments overcome the 35 USC 112 rejections of claims 1-10 previously set forth. In regards to the 35 USC 112b rejection of claim 21, the applicant did not cancel the limitation “every time a condition is satisfied” as they did for claim 1, therefore the 35 USC 112b rejection stands.
Applicant's arguments filed 11/08/2021 in regards to the 35 USC 102 rejections have been fully considered but they are not persuasive. In response to the applicant’s arguments that the prior art fails to teach “determine whether a predetermined condition is satisfied during the two-dimensional ultrasound scan; and when the predetermined condition is satisfied, calculate a degree of similarity between the two-dimensional ultrasound image data and the two-dimensional medical image data”, examiner respectfully disagrees. Paragraph 81 of Goto discloses when the determination unit 171 returns to step S101 it determines if the ultrasound probe has changed positions. If it is determined that the ultrasound probe has changed positions (the changing of positions of the ultrasound probe is considered to be the predetermined condition) the method of fig. 11 continues and in step S107 discussed in para. 79 the changing .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “every time a condition is satisfied”. It is not clear to the examiner what the applicant means by condition and what type/form of condition needs to be satisfied or whether the condition is the same as the predetermined condition previously recited in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1, 8, 9 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Goto et al. (JP 2014113421, hereinafter Goto).
Regarding claim 1, Goto teaches an ultrasound diagnosis apparatus (fig. 1) comprising; 
processing circuitry (all included circuitry within the main body 10) configured to 
perform a two-dimensional ultrasound scan on a subject via an ultrasound probe ([0012], “ultrasonic probe 1 for two-dimensional scanning of the subject P”);
generate two-dimensional ultrasound image data on a basis of echo data acquired by the two-dimensional ultrasound scan ([0023], “the device body 10 is a device that generates ultrasound image data based on the reflected wave signal received by the ultrasound probe 1”);
reconstruct two-dimensional medical image data from three-dimensional medical image data of the subject ([0045], “the determination unit 171 is a cutting plane that generates two-dimensional medical image data from three-dimensional medical image data”), on a basis of position information of the two-dimensional ultrasound image data ([0045], corresponds to a scanning cross section of ultrasound image data displayed on the monitor 2”) in a first coordinate space specified from detected position information of the ultrasound probe ([0045], “the corresponding cross section which is the cross section is determined based on the position information acquired by the position sensor 4”) and a correspondence relationship obtained in advance between a second coordinate space to which the three-dimensional medical image data belongs and the first coordinate space ([0045], “after associating the first coordinate system with the second coordinate system, the determination unit 171 determined the corresponding cross section based on the change in the position information”); 
determine whether a predetermined condition is satisfied during the two-dimensional ultrasound scan ([0081] discloses when the determination unit 171 returns to step S101 it determines if the ultrasound probe has changed positions. If it is determined that the ultrasound probe has changed positions the method of fig. 11 continues to be performed. The changing of positions of the ultrasound probe is considered to be the predetermined condition); and
when the predetermined condition is satisfied (if it is determined that the ultrasound probe position has changed the method of fig. 11 continues), calculate a degree of similarity between the two-dimensional ultrasound image data and the two-dimensional medical image data ([0061] explains a process of changing the position of the cross section when the positions within the cross sections is different from one another. In order to know that the positions within each cross section are different the processing unit must determine a degree of similarity between the two cross sections. Additionally, in step S107 discussed in [0079] the changing unit 174 determines whether the position of the corresponding cross section is the same as the position of the similar cross section. The determining of whether the position is the same is considered to be the same as determining a similarity between the two cross sections).
Regarding claim 8, Goto teaches the ultrasound diagnosis apparatus of claim 1, as set forth above, wherein the processing circuitry is configured to calculate the degree of similarity once every predetermined periodic cycle ([0081] describes that when the determination unit 171 returns to step S101 it determines if the ultrasound probe has changed positions. If it is determined that the ultrasound probe has changed position the degree of similarity will be recalculated).
Regarding claim 9, Goto teaches the ultrasound diagnosis apparatus of claim 8, as set forth above, wherein the predetermined periodic cycle is defined by one selected from among: a predetermined time interval, a predetermined frame interval, and every time the ultrasound probe has moved a predetermined distance ([0081] anytime that the position of the ultrasound probe has changed the degree of similarity will be recalculated, therefore the periodic cycle is based on the movement of the ultrasound probe).
Regarding claim 21, Goto teaches a medical information processing method comprising: 
performing a two-dimensional ultrasound scan on a subject via an ultrasound probe ([0012], “ultrasonic probe 1 for two-dimensional scanning of the subject P”);
generating two-dimensional ultrasound image data on a basis of echo data acquired by the two-dimensional ultrasound scan ([0023], “the device body 10 is a device that generates ultrasound image data based on the reflected wave signal received by the ultrasound probe 1”);
reconstructing two-dimensional medical image data from three-dimensional medical image data of the subject ([0045], “the determination unit 171 is a cutting plane that generates two-dimensional medical image data from three-dimensional medical image data”), on a basis of position information of the two-dimensional ultrasound image data ([0045], corresponds to a scanning cross section of ultrasound image data displayed on the monitor 2”) in a first coordinate space specified from detected position information of the ultrasound probe ([0045], “the corresponding cross section which is the cross section is determined based on the position information acquired by the position sensor 4”) and a correspondence relationship obtained in advance between a second coordinate space to which the three-dimensional medical image data belongs and the first coordinate space ([0045], “after associating the first coordinate system with the second coordinate system, the determination unit 171 determined the corresponding cross section based on the change in the position information”); 
determining whether a predetermined condition is satisfied during the two-dimensional ultrasound scan ([0081] discloses when the determination unit 171 returns to step S101 it determines if the ultrasound probe has changed positions. If it is determined that the ultrasound probe has changed positions the method of fig. 11 continues to be performed. The changing of positions of the ultrasound probe is considered to be the predetermined condition); and
when the predetermined condition is satisfied (if it is determined that the ultrasound probe position has changed the method of fig. 11 continues), calculating a degree of similarity between the two-dimensional ultrasound image data and the two-dimensional medical image data every time a condition is satisfied ([0061] explains a process of changing the position of the cross section when the positions within the cross sections is different from one another. In order to know that the positions within each cross section are different the processing unit must determine a degree of similarity between the two cross sections. Additionally, in step S107 discussed in [0079] the changing unit 174 determines whether the position of the corresponding cross section is the same as the position of the similar cross section. the determining of whether the position is the same is considered to be the same as determining a similarity between the two cross sections).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto as applied to claim 1 above, and further in view of Mine et al. (US 2018/0092628, hereinafter Mine) and Kim et al. (US 2004/0006273, hereinafter Kim).
Regarding claim 2, Goto teaches the ultrasound diagnosis apparatus of claim 1, as set forth above, wherein the processing circuitry is configured to: when the degree of similarity is smaller than, or equal to or smaller than, a first threshold value ([0077] describes a process for when the index that represents the degree of distortion is not within a predetermined allowable range meaning that the degree of distortion is large, therefore the degree of similarity is smaller than the predetermined range) determine a new relationship between the two coordinate spaces ([0077]-[0082] describe the process of determining the new cross section in the second coordinate system that corresponds to the first cross section in the first coordinate system.
Goto does not teach generating three-dimensional ultrasound image data on a basis of the two-dimensional ultrasound image data corresponding to a plurality of temporal phases, and correcting the correspondence relationship between the first coordinate system and the second coordinate system by comparing the three-dimensional ultrasound image data with the three-dimensional medical image data.
However, 
Mine in a similar field of endeavor teaches the process of comparing three-dimensional ultrasound image data to three-dimensional medical image data and correcting the correspondence relationship between the two ([0145] describes the process of correcting a displacement between the two coordinate systems by comparing a correspondence point within each of the data sets in order to align the two coordinate systems).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Goto to correct the correspondence relationship by comparing the three-dimensional ultrasound image data with the three-dimensional medical image data. Mine shows that comparing three-dimensional ultrasound imaging data and three-dimensional medical imaging data to determine a correspondence relationship between the two coordinate systems is a known technique in the art. Combining this teaching with Goto would allow for the predictable results of allowing a user to obtain a larger degree of similarity between the two coordinate systems because the systems will be compared in their pre-reconstructed form.  

However, 
Kim in a similar field of endeavor teaches that the three-dimensional ultrasound image data is generated on a basis of two-dimensional ultrasound image data corresponding to a plurality of temporal phases ([0002] teaches that it is conventionally known to generate three-dimensional ultrasound images from a plurality of consecutive two-dimensional images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Goto in view of Mine to generate a three-dimensional ultrasound image from two-dimensional ultrasound images. One of ordinary skill would have been motivated to make this modification because it would have provided a known method for constructing a three-dimensional ultrasound image with predictable results.
Claims 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Mine.
Regarding claim 3, Goto teaches the ultrasound diagnosis apparatus of claim 1, as set forth above, wherein the processing circuitry is configured to perform a three-dimensional ultrasound scan and generate three-dimensional ultrasound image data ([0013] describes that the apparatus 10 can perform three-dimensional scanning) and when the degree of similarity of is smaller than, or equal to or smaller than, a first threshold value ([0077] describes a process for when the index that represents the degree of distortion is not within a predetermined allowable range meaning that the degree of distortion is large, therefore the degree of similarity is smaller than the predetermined range) determine a new relationship between the two coordinate spaces ([0077]-[0082] describe the process of determining the new cross section in the second coordinate system that corresponds to the first cross section in the first coordinate system.
Goto does not teach that the process for correcting the correspondence relationship between the first coordinate system and the second coordinate system involves comparing the three-dimensional ultrasound image data with the three-dimensional medical image data.
However, 
Mine in a similar field of endeavor teaches the process of comparing three-dimensional ultrasound image data to three-dimensional medical image data and correcting the correspondence relationship between the two ([0145] describes the process of correcting a displacement between the two coordinate systems by comparing a correspondence point within each of the data sets in order to align the two coordinate systems).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Goto to correct the correspondence relationship by comparing the three-dimensional ultrasound image data with the three-dimensional medical image data. Mine shows that comparing three-dimensional ultrasound imaging data and three-dimensional medical imaging data to determine a correspondence relationship between the two coordinate systems is a known technique in the art. Combining this teaching with Goto would allow for the predictable results of allowing a user to obtain a larger degree of similarity between the two coordinate systems because the systems will be compared in their pre-reconstructed form.  
Regarding claim 4, Goto in view of Mine teaches the ultrasound diagnosis apparatus of claim 3, as set forth above. Mine further teaches the first threshold value is set on a basis of at least one selected from among: a site scanned by the ultrasound probe, a physique of the subject, and a posture of the subject at a time acquisition of the three-dimensional medical image data ([0079] describes how region information is input and used as reference for the displacement evaluation during the image alignment which correlates to the threshold value being based off the site being scanned by the ultrasound probe and [0190]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by modified Goto to have the threshold value based on the site scanned by the ultrasound probe. The motivation to make this modification is in order to have the reference value correlate to the region being scanned, as recognized by Mine ([0079]).
Regarding claim 5, Goto in view of Mine teaches the ultrasound diagnosis apparatus of claim 3, as set forth above. 
	Goto does not teach the processing circuitry is configured to execute the correction of the correspondence relationship at a time when a moving amount of the ultrasound probe is smaller than, or equal to or smaller than a second threshold value. 
	However, 
	Mine teaches the processing circuitry is configured to execute the correction of the correspondence relationship at a time when a moving amount of the ultrasound probe is smaller than or equal to or smaller than a second threshold value, ([0189] describes that the position movement amount is set in advance and when the set reference amount is exceed the system cancels the alignment process meaning that the movement amount must be smaller than a predetermined threshold value for the alignment process to be performed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Goto in view of Mine to have the correction of the correspondence relationship occur when the movement amount is smaller than or equal to a threshold value. The motivation to make this modification is if the two coordinate systems are far apart from each other even after alignment it is presumed that there will still be a large amount of displacement, as recognized by Mine ([0117]).
	Regarding claim 7, Goto teaches the ultrasound diagnosis apparatus of claim 1, as set forth above. 
	Goto does not teach generating an indicator indicating the degree of similarity and displaying the indicator. 
	However, 
	Mine in a similar field of endeavor teaches generating an indicator indicating the degree of similarity and displaying the indicator ([0187] and fig. 32 show the similarity value being displayed which represents the degree of similarity between the ultrasound image data and medical image data). 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Goto to have a degree of similarity indicator displayed on the display. The motivation to make this modification is in order for the user to see relative degree of similarity between the two images, as recognized by Mine ([0187]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Hyun et al. (US 2013/0231559, hereinafter Hyun) and Mine.
Regarding claim 6, Goto teaches the ultrasound diagnosis apparatus of claim 1 as set forth above. 
Goto does not teach the processing circuitry is configured to normalize the degree of similarity to convert the degree of similarity to a relative value and cause the display to display the normalized degree of similarity. 
However, 
Hyun in a similar field of endeavor teaches normalizing the degree of similarity to convert the degree of similarity to a relative value ([0049], “normalize the calculated similarities to have a value ranging from 0 to 2 by using normalized information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Goto to have normalized the degree of similarity to convert the degree of similarity to a relative value. The motivation to make this modification is so that all of the calculated similarities can be compared to one another with reference to mutual information, as recognized by Hyun ([0049]).
Neither Goto nor Hyun teach displaying the degree of similarity. 
However, 
Mine in a similar field of endeavor teaches displaying the degree of similarity ([0187] and fig. 32 show the similarity value being displayed which represents the degree of similarity between the ultrasound image data and medical image data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Goto in view of Hyun ([0187]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Dufour et al. (US 2020/0273184, hereinafter Dufour).
Regarding claim 10, Goto teaches the ultrasound diagnosis apparatus of claim 8, as set forth above.
Goto does not teach wherein the predetermined periodic cycle is set in accordance with at least one selected from among: a site scanned by the ultrasound probe, a physique of the subject, and a posture of the subject during the scan performed by the ultrasound probe 
However, 
Dufour teaches incorporating the site scanned by the ultrasound probe ([0050]-[0052] describes the process of determining a motion model that provides an indication of the motion or movement of an anatomical feature and that the motion model can assist in correcting misalignment). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Goto to have incorporated the site scanned by the ultrasound probe in determining the predetermined periodic cycle. The motivation to apply the known technique of having incorporated the site scanned by the ultrasound probe of Dufour to the apparatus of Goto would be to allow for the predictable results of providing the amount of misalignment caused by the anatomy being imaged without factoring it into the calculated degree of similarity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791